Exhibit 10.3
 
OSI RESTAURANT PARTNERS, LLC
Officer Employment Agreement


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
August 23, 2010 (the “Effective Date”), by and among CHARLIE WESTON, whose
address is 2641 Country Side Drive, Fleming Island, FL 32003 (hereinafter
referred to as “Employee”) and OSI RESTAURANT PARTNERS, LLC, a Delaware limited
liability company having its principal office at 2202 N. West Shore Boulevard,
5th Floor, Tampa, Florida 33607 (the “Company”).


W I T N E S S E T H:


This Agreement is made and entered into under the following circumstances:


A.           WHEREAS, the Company is engaged in the business of owning and
operating, through its subsidiaries and their affiliates, various restaurant
concepts utilizing restaurant operating systems and trademarks  (“Trademarks”)
owned by or licensed to the Company; and


B. WHEREAS, the Company desires, on the terms and conditions stated herein, to
employ the Employee as Chief Information Officer of the Company; and


C. WHEREAS, the Employee desires, on the terms and conditions stated herein, to
be employed by the Company as Chief Information Officer.


NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises,
covenants, terms and conditions contained herein, the parties hereto agree as
follows:


1. Employment and Term. Subject to earlier termination as provided for in
Section 8 hereof, the Company hereby employs the Employee, and the Employee
hereby accepts employment with the Company as Chief Information Officer of the
Company for a term commencing on August 23, 2010  and expiring August 23,
2015  (“Term of Employment”). Such Term of Employment shall be automatically
renewed for successive renewal terms of one (1) year each unless either party
elects not to renew by giving written notice to the other party not less than
sixty (60) days prior to the start of any renewal term.


2. Representations and Warranties. The Employee hereby represents and warrants
to the Company that (a) the Employee (i) is not subject to any written
nonsolicitation or noncompetition agreement affecting the Employee’s employment
with the Company (other than any prior agreement with the Company or its
affiliate), (ii) is not subject to any written confidentiality or
nonuse/nondisclosure agreement affecting the Employee’s employment with the
Company (other than any prior agreement with the Company), and (iii) has brought
to the Company no trade secrets, confidential business information, documents,
or other personal property of a prior employer, and (b) the execution of this
Agreement and the performance of the Employee’s obligations hereunder will not
breach or be in conflict with any other agreement to which the Employee is a
party or is bound or any order, decree, judgment, ruling, determination or
injunction of any federal, state, local or foreign governmental, administrative
or regulatory court, agency or body or any arbitrator.


3. Duties. As Chief Information Officer of the Company, the Employee shall:


(a) have such management, supervisory and operational functions as are customary
to such position, and such other powers, functions and duties as may be assigned
to the Employee by the Board of Directors or Chief Executive Officer of the
Company; and
 
 
1

--------------------------------------------------------------------------------

 
 
(b) diligently, competently, and faithfully perform all of the duties and
functions as may be assigned to the Employee hereunder;
(c) not create a situation that results in termination for Cause (as that term
is defined in Section 8 hereof);
(d) devote one hundred percent (100%) of the Employee’s full business time,
attention, energies, and effort to the business affairs of the Company;
(e) achieve the results and other goals required by the Company; and
(f) Conduct all of his activities in a manner so as to maintain and promote the
business and reputation of the Company.


The Employee shall not, during the term of this Agreement, engage in any other
business activity; provided, however, that the Employee shall be permitted to
invest the Employee’s personal assets and manage the Employee’s personal
investment portfolio in such a form and manner as will not require any business
services on Employee’s part to any third party or conflict with the provisions
of Section 9, Section 10 or Section 12 hereof, conflict with the Employee’s
duties or responsibilities to the Company hereunder, or conflict with any
published policy of the Company or its affiliates, including but not limited to
the insider trading policy of the Company or its affiliates.


Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Employee shall, during the term of this Agreement and at the
request of the Company, also serve as an officer of any subsidiary or affiliate
of the Company as the Company shall request. In such capacity, Employee shall be
responsible generally for all aspects of such office. All terms, conditions,
rights and obligations of this Agreement shall be applicable to Employee while
serving in such office as though Employee and such subsidiary or affiliate of
the Company had separately entered into this Agreement, except that the Employee
shall not be entitled to any compensation, vacation, fringe benefits, automobile
allowance or other remuneration of any kind whatsoever from such subsidiary or
affiliate of the Company.


4. Compensation.


a.  
Base Salary. During the Term of Employment, the Employee shall be entitled to an
annual base salary equal to Three Hundred Seventy Five Thousand Dollars
($375,000), payable in equal biweekly installments by the Company, to be
reviewed annually.



b.  
Signing Bonus.  Within thirty (30) days of commencement of employment, the
Company shall pay to Employee a one-time bonus in an amount equal to $50,000.



c.  
OSI Bonus Program. During the Term of Employment, the Employee shall be entitled
to discretionary bonuses pursuant to a bonus plan developed by the Compensation
Committee of the Company (the “OSI Bonus Program”). Employee’s bonus target
under the OSI Bonus Program for 2010 is 75% of the base salary paid to the
Employee in the 2010 calendar year. The OSI Bonus Program is subject to
increase, decrease, change or elimination in the discretion of the Compensation
Committee.



d.  
Relocation Costs. Employee shall be entitled to benefits under the Company’s
standard relocation policy.  From commencement of employment until the earlier
of (i) the sale of the Employee’s home in the Jacksonville, FL area or (ii)
October 31, 2011, the Company shall also reimburse the Employee for reasonable
temporary housing expenses in the Tampa, Florida area and for the reasonable
cost of travel to the Jacksonville, FL area on weekends.

 
 
2

--------------------------------------------------------------------------------

 
 
5. Paid Time Off. Employee shall be entitled to vacation time or other paid time
off (collectively “PTO”) to be accrued in accordance with the Company’s PTO
Policy (selected by Employee, but subject to the reasonable business
requirements of the Company as determined by Employee’s supervisor). Unless
required by applicable law which cannot be waived, PTO granted but not used in
any year shall be forfeited at the end of such one-year period and may not be
carried over to any subsequent year.


6. Fringe Benefits. In addition to any other rights the Employee may have
hereunder, the Employee shall also be entitled to participate in those employee
benefit plans, programs and arrangements, including, but not limited to life
insurance and a medical plan, etc., if any, as may be provided by the Company to
similar employees of the Company. In each case as such plans, programs and
arrangements may be in effect from time to time, all subject to the terms of
such plans, programs and arrangements and applicable policies of the Company.


7. Expenses. Subject to approval by the Company and compliance with the
Company’s policies, the Employee may incur reasonable expenses on behalf of and
in furtherance of the business of the Company. Upon approval of such expenses by
the Chief Financial Officer, the Company shall promptly reimburse the Employee
for all such expenses upon presentation by the Employee, from time to time, of
appropriate receipts or vouchers for such expenses that are sufficient in form
and substance to satisfy all federal tax requirements for the deductibility of
such expenses by the Company.


8.           Termination. Notwithstanding the provisions of Section 1 hereof,
the Term of Employment shall terminate prior to the end of the period of time
specified in Section 1, immediately upon:


(a) The death of the Employee; or


(b) The Company’s election in the event of the Employee’s Disability during the
Term of Employment. For purposes of this Agreement, the term “Disability” shall
mean the inability of the Employee, arising out of any medically determinable
physical or mental impairment, to perform the services required of the Employee
hereunder for a period of (i) ninety (90) consecutive days or (ii) one hundred
and twenty (120) total days during any period of three hundred and sixty-five
(365) consecutive calendar days; or


(c) The existence of Cause. For purposes of this Agreement, the term “Cause”
shall be defined as:


(i)           Failure of the Employee to perform the duties required of the
Employee in this Agreement in a manner satisfactory to the Company, in its sole
discretion; provided, however, that the Term of Employment shall not be
terminated pursuant to this subparagraph (i) unless the Company first gives the
Employee a written notice (“Notice of Deficiency”). The Notice of Deficiency
shall specify the deficiencies in the Employee’s performance of the Employee’s
duties. The Employee shall have a period of thirty (30) days, commencing on
receipt of the Notice of Deficiency, in which to cure the deficiencies contained
in the Notice of Deficiency. In the event the Employee does not cure the
deficiencies to the satisfaction of the Company, in its sole discretion, within
such thirty (30) day period (or if during such thirty (30) day period the
Company determines that the Employee is not making reasonable, good faith
efforts to cure the deficiencies to the satisfaction of the Company), the
Company shall have the right to immediately terminate the Term of Employment.
The provisions of this subparagraph (i) may be invoked by the Company any number
of times and cure of deficiencies contained in any Notice of
 
 
3

--------------------------------------------------------------------------------

 
 
Deficiency shall not be construed as a waiver of this subparagraph (i) nor
prevent the Company from issuing any subsequent Notices of Deficiency; or


(ii)           Any dishonesty by the Employee in the Employee’s dealings with
the Company, the commission of fraud by the Employee, negligence in the
performance of the duties of the Employee, insubordination, willful misconduct,
or the conviction (or plea of guilty or nolo contendere) of the Employee of, or
indictment or charge with respect to, any felony, or any other crime involving
dishonesty or moral turpitude; or


(iii)           Any violation of any covenant or restriction contained in
Section 9, Section 10 or Section 12 hereof; or


(iv) Any violation of any current or future material published policy of the
Company or its affiliates (material published policies include, but are not
limited to, the Company’s discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy and security
policy).


(d) At the election of the Company, upon the sale of a majority ownership
interest in the Company or substantially all of the assets of the Company; or


(e) At the election of the Company, upon the determination by the Company to
cease the Company’s business operations.


(f) At the election of the Company in its sole discretion, for any reason or no
reason. In the event of termination of this Agreement pursuant to this Section
8(f), the Employee shall be entitled to receive as full and complete severance
compensation, the base salary provided for herein for a period of one (1) year
from the effective date of such termination (the “Severance”). Severance shall
be payable in bi-weekly installments. The Employee acknowledges and agrees that
in the event of termination of this Agreement pursuant to this Section 8(f) the
Severance provided in this Section 8(f) shall be the only obligation that the
Company or any of its affiliates shall have to the Employee.


For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Employee’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.


Except as otherwise provided in Section 8(f), in the event of termination of
this Agreement pursuant to this Section 8, the Employee or the Employee’s
estate, as appropriate, shall be entitled to receive (in addition to any fringe
benefits payable upon death in the case of the Employee’s death) the base salary
provided for herein up to and including the effective date of termination,
prorated on a daily basis.


9.           Noncompetition.


(a) During Term. During the Employee’s employment with the Company, the Employee
shall not, individually or jointly with others, directly or indirectly, whether
for the Employee’s own account or for that of any other person or entity, engage
in or own or hold any ownership interest in any person or entity engaged in a
restaurant business, and the Employee shall not act as an officer, director,
employee, partner, independent contractor, consultant, principal, agent,
proprietor, or in any other capacity for, nor lend any assistance (financial or
otherwise) or cooperation to any such person or entity.


 
4

--------------------------------------------------------------------------------

 
 
(b) Post Term. For a continuous period of one (1) year commencing on termination
of the Employee’s employment with the Company, regardless of any termination
pursuant to Section 8 or any voluntary termination or resignation by the
Employee, the Employee shall not, individually or jointly with others, directly
or indirectly, whether for the Employee’s own account or for that of any other
person or entity, engage in or own or hold any ownership interest in any person
or entity engaged in a restaurant business with a theme, décor, menu or style of
or featured cuisine the same as or substantially similar to that of any
restaurant owned or operated by the Company, its subsidiaries or affiliates, or
any of the affiliates any of the foregoing, and that is located or intended to
be located anywhere within a radius of thirty (30) miles of any restaurant owned
or operated by the Company, its subsidiaries or affiliates, or any of the
affiliates any of the foregoing, or any proposed restaurant to be owned or
operated by any of the foregoing, and Employee shall not act as an officer,
director, employee, partner, independent contractor, consultant, principal,
agent, proprietor, or in any other capacity for, nor lend any assistance
(financial or otherwise) or cooperation to, any such person, or entity. For
purposes of this Section 9(b), Restaurants owned or operated by the Company
shall include restaurants operated or owned by an affiliate of the Company, its
subsidiaries or affiliates, any successor entity to the Company, its
subsidiaries or affiliates, and any entity in which the Company, its
subsidiaries or any of their affiliates has an interest, including but not
limited to, an interest as a franchisor. The term “proposed restaurant” shall
include all locations for which the Company, or its franchisees or affiliates is
conducting active, bona fide negotiations to secure a fee or leasehold interest
with the intention of establishing a restaurant thereon.


(c) Limitation. Notwithstanding subsections (a) and (b), it shall not be a
violation of this Section 9 for Employee to own a one percent (1%) or smaller
interest in any corporation required to file periodic reports with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, or successor statute.


10.           Nondisclosure; Nonsolicitation; Nonpiracy. Except in the
performance of Employee’s duties hereunder, at no time during the Term of
Employment, or at any time thereafter, shall Employee, individually or jointly
with others, for the benefit of Employee or any third party, publish, disclose,
use, or authorize anyone else to publish, disclose, or use, any secret or
confidential material or information relating to any aspect of the business or
operations of the Company, or its affiliates, including, without limitation, any
secret or confidential information relating to the business, customers, trade or
industrial practices, trade secrets, technology, recipes or know-how of any of
the Company, or its affiliates. Moreover, during the Employee’s employment with
the Company and for two (2) years thereafter, Employee shall not offer
employment to, or hire, any employee of the Company, its franchisees or
affiliates, or otherwise solicit or induce any employee of the Company, its
franchisees or affiliates to terminate their employment, nor shall Employee act
as an officer, director, employee, partner, independent contractor, consultant,
principal, agent, proprietor, owner or part owner, or in any other capacity, for
any person or entity that solicits or otherwise induces any employee of the
Company, its franchisees or affiliates to terminate their employment.


11.           Company Property: Employee Duty to Return. All property and
information of the Company, its franchisees or affiliates, including but not
limited to products, recipes, product specifications, training materials,
employee selection and testing materials, marketing and advertising materials,
special event, charitable and community activity materials, customer
correspondence, internal memoranda, products and designs, sales information,
project files, price lists, customer and vendor lists, prospectus reports,
customer or vendor information, sales literature, territory printouts, call
books, notebooks, textbooks, and all other like information or products,
including but not limited to all copies, duplications, replications, and
derivatives of such information or products, now in the possession of Employee
or acquired by Employee
 
 
5

--------------------------------------------------------------------------------

 
 
while in the employ of the Company, shall be the exclusive property of the
Company and shall be returned to the Company no later than the date of
Employee’s last day of work with the Company.


12.           Inventions, Ideas, Processes, and Designs. All inventions,
recipes, processes, discoveries, developments, designs, innovations or
improvements, including but not limited to recipes, programs, software, and
designs (including but not limited to all improvements on any of the foregoing)
(i) conceived or made by Employee during the course of Employee’s employment
with the Company (whether or not conceived during regular business hours) and
for a period of six (6) months subsequent to the termination or expiration of
such employment and (ii) related to the business of the Company, shall be
disclosed in writing promptly to the Company and shall be the sole and exclusive
property of the Company. An invention, idea, recipe, process, program, software
or design (including but not limited to an improvement) shall be deemed “related
to the business of the Company” if (a) it was made with equipment, supplies,
facilities, or confidential information of the Company or its affiliate (whether
or not actually made or occurring on the Company’s premises), (b) results from
work performed by Employee for the Company, or (c) pertains to the current
business or demonstrably anticipated research or development work of the
Company. Employee shall cooperate with the Company and its attorneys in the
preparation of patent and copyright applications for such developments and, upon
request, shall promptly confirm the assignment of all such inventions, formulae,
processes, discoveries, developments, designs, innovations or improvements to
the Company. The decision to file for patent or copyright protection or to
maintain such development as a trade secret shall be in the sole discretion of
the Company, and Employee shall be bound by such decision. Employee shall
provide, on the back of this Employment Agreement, a complete list of all
inventions, ideas, recipes, processes, and designs if any, patented or
unpatented, copyrighted or non-copyrighted, including but not limited to a brief
description, that the Employee made or conceived prior to Employee’s employment
with the Company and that therefore are excluded from the scope of this
Agreement.


13.           Restrictive Covenants: Consideration; Non-Estoppel; Independent
Agreements; and Non-Executory Agreements. The restrictive covenants of Section
9, Section 10 and Section 12 of this Agreement are given and made by Employee to
induce the Company to employ the Employee and to enter into this Agreement with
the Employee, and Employee hereby acknowledges that employment with the Company
is sufficient consideration for these restrictive covenants.


The restrictive covenants of Section 9, Section 10 and Section 12 of this
Agreement shall be construed as agreements independent of any other provision in
this Agreement, and the existence of any claim or cause of action of Employee
against the Company, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement of any restrictive covenant. The
Company has fully performed all obligations entitling them to the restrictive
covenants of Section 9, Section 10 and Section 12 of this Agreement, and those
restrictive covenants therefore are not executory or otherwise subject to
rejection under the Bankruptcy Code.


The refusal or failure of the Company to enforce any restrictive covenant of
Section 9, Section 10 or Section 12 of this Agreement (or any similar agreement)
against any other employee, agent, or independent contractor, for any reason,
shall not constitute a defense to the enforcement by the Company of any such
restrictive covenant, nor shall it give rise to any claim or cause of action by
Employee against the Company.


14.           Reasonableness of Restrictions; Reformation; Enforcement. The
parties hereto recognize and acknowledge that the geographical and time
limitations contained in Section 9, Section 10 and Section 12 hereof are
reasonable and properly required for the adequate protection of the Company’s
interests. Employee acknowledges that the Company or its affiliate is the owner
or the licensee of the Trademarks, and the owner or the licensee of the
restaurant operating systems. It is agreed by the parties hereto that if any
portion of the restrictions contained in Section 9, Section 10 or Section 12 are
held to be
 
 
6

--------------------------------------------------------------------------------

 
 
unreasonable, arbitrary, or against public policy, then the restrictions shall
be considered divisible, both as to the time and to the geographical area, with
each month of the specified period being deemed a separate period of time and
each radius mile of the restricted territory being deemed a separate
geographical area, so that the lesser period of time or geographical area shall
remain effective so long as the same is not unreasonable, arbitrary, or against
public policy. The parties hereto agree that in the event any court of competent
jurisdiction determines the specified period or the specified geographical area
of the restricted territory to be unreasonable, arbitrary, or against public
policy, a lesser time period or geographical area that is determined to be
reasonable, nonarbitrary, and not against public policy may be enforced against
Employee. If Employee shall violate any of the covenants contained herein and if
any court action is instituted by the Company to prevent or enjoin such
violation, then the period of time during which the Employee’s business
activities shall be restricted, as provided in this Agreement, shall be
lengthened by a period of time equal to the period between the date of the
Employee’s breach of the terms or covenants contained in this Agreement and the
date on which the decree of the court disposing of the issues upon the merits
shall become final and not subject to further appeal.


In the event it is necessary for the Company to initiate legal proceedings to
enforce, interpret or construe any of the covenants contained in Section 9,
Section 10 or Section 12 hereof, the prevailing party in such proceedings shall
be entitled to receive from the non-prevailing party, in addition to all other
remedies, all costs, including but not limited to reasonable attorneys’ fees, of
such proceedings including appellate proceedings.


15.           Specific Performance. Employee agrees that a breach of any of the
covenants contained in Section 9, Section 10 or Section 12 hereof will cause
irreparable injury to the Company for which the remedy at law will be inadequate
and would be difficult to ascertain and therefore, in the event of the breach or
threatened breach of any such covenants, the Company shall be entitled, in
addition to any other rights and remedies it may have at law or in equity, to
obtain an injunction to restrain Employee from any threatened or actual
activities in violation of any such covenants. Employee hereby consents and
agrees that temporary and permanent injunctive relief may be granted in any
proceedings that might be brought to enforce any such covenants without the
necessity of proof of actual damages, and in the event the Company does apply
for such an injunction, Employee shall not raise as a defense thereto that the
Company has an adequate remedy at law.


16.           Assignability. This Agreement and the rights and duties created
hereunder, shall not be assignable or delegable by Employee. The Company shall
have the right, without Employee’s knowledge or consent, to assign this
Agreement, in whole or in part and any or all of the rights and duties
hereunder, including but not limited to the restrictive covenants of Section 9,
Section 10, Section 11 and Section 12 hereof to any person, including but not
limited to any affiliate of the Company, or any successor to the Company’s
interest, and Employee shall be bound by such assignment. Any assignee or
successor may enforce any restrictive covenant of this Agreement.


17.           Effect of Termination. The termination of this Agreement, for
whatever reason or for no reason, or the expiration of this Agreement shall not
extinguish those obligations of the Employee specified in Section 9, Section 10,
Section 11 and Section 12 hereof. The restrictive covenants of Section 9,
Section 10, Section 11 and Section 12 shall survive the termination or
expiration of this Agreement. The termination or expiration of this Agreement
shall extinguish the right of any party to bring an action, either in law or in
equity, for breach of this Agreement by any other party.


18.           Captions; Terms. The captions of this Agreement are for
convenience only, and shall not be construed to limit, define, or modify the
substantive terms hereof.


 
7

--------------------------------------------------------------------------------

 
 
19.           Acknowledgments. Employee hereby acknowledges, represents and
warrants that the Employee has been provided with a copy of this Agreement for
review, that the Employee has been given a full and sufficient opportunity to
consider this Agreement and to consult with the Employee’s attorney concerning
this Agreement; that the Employee has read and  understands the purposes and
effects of this Agreement, and all of its terms and provisions; and that in
agreeing to be bound by this Agreement the Employee has not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Agreement;  and that the Employee has been given a copy of
this Agreement for Employee’s own records.


20.           Notices. All notices or other communications provided for herein
to be given or sent to a party by the other party shall be in writing and shall
be effective when mailed, postage prepaid, by certified United States mail,
return receipt requested, or delivered by hand or consigned to a nationally
recognized overnight courier, and addressed to the parties at their addresses
hereinabove set forth or at their last known address. Any party may give notice
to the other party at any time, by the method specified above, of a change in
the address at which, or the person to whom, notice is to be addressed, which
change of address shall be effective if notice thereof is actually received.


21.           Severability. Each section, subsection, and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant, or
provision hereof. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be deemed
limited by construction in scope and effect to the minimum extent necessary to
render the same valid and enforceable, and, in the event such a limiting
construction is impossible, such invalid or unenforceable provision shall be
deemed severed from this Agreement, but every other provision of this Agreement
shall remain in full force and effect.


22.           Waiver. The failure of a party to enforce any term, provision, or
condition of this Agreement or failure to insist on strict performance of a
covenant hereunder or any obligation hereunder, at any time or times shall not
be deemed a waiver of that term, provision, or condition for the future, nor
shall any specific waiver of a term, provision, or condition at one time be
deemed a waiver of such party’s right to demand compliance therewith in the
future.


23.           Parties. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto, their legal representatives, executors,
administrators, heirs, and proper successors or permitted assigns, as the case
may be.


24.           Governing Law. This Agreement takes effect upon its acceptance and
execution by the Company. The validity, interpretation, and performance of this
Agreement shall be governed, interpreted, and construed in accordance with the
laws of the State of Florida without giving effect to the principles of comity
or conflicts of laws thereof.


25.           Consent to Personal Jurisdiction and Venue. Employee hereby
consents to personal jurisdiction and venue, for any action brought by the
Company arising out of a breach or threatened breach of this Agreement or out of
the relationship established by this Agreement, exclusively in the United States
District Court for the Middle District of Florida, Tampa Division, or in the
Circuit Court in and for Hillsborough County, Florida; Employee hereby agrees
that any action brought by Employee, alone or in combination with others,
against the Company, whether arising out of this Agreement or otherwise, shall
be brought exclusively in the United States District Court for the Middle
District of Florida, Tampa Division, or in the Circuit Court in and for
Hillsborough County, Florida.


26.           Affiliate. Whenever used in this Agreement, the term “affiliate”
shall mean, with respect to any person or entity, all persons or entities (i)
directly or indirectly controlled by the person or entity, (ii)
 
 
8

--------------------------------------------------------------------------------

 
 
that directly or indirectly control the person or entity, or (iii) that are
directly or indirectly under common control with the person or entity; and all
directors, managers, members, shareholders, officers, and partners of and such
entity.


27.           Cooperation. Employee shall cooperate fully with all reasonable
requests for information and participation by the Company, its agents, or its
attorneys, in prosecuting or defending claims, suits, and disputes brought on
behalf of or against one or both of them and in which Employee is involved or
about which Employee has knowledge.


28.           Amendments. No change, modification, or termination of any of the
terms, provisions, or conditions of this Agreement shall be effective unless
made in writing and signed or initialed by all signatories to this Agreement.


29.           WAIVER OF JURY TRIAL. ALL PARTIES TO THIS AGREEMENT KNOW AND
UNDERSTAND THAT THEY HAVE A CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES
ACKNOWLEDGE THAT ANY DISPUTE OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT
WILL INVOLVE COMPLICATED AND DIFFICULT FACTUAL AND LEGAL ISSUES.


THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


THE PARTIES INTEND THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.


30.           Entire Agreement; Counterparts. This Agreement constitutes the
entire agreement between the parties hereto concerning the subject matter
hereof, and supersedes any prior employment agreement with the Company, or any
of its affiliates and supersedes all prior memoranda, correspondence,
conversations, negotiations and agreements. This Agreement may be executed in
several identical counterparts that together shall constitute but one and the
same Agreement.


 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


“EMPLOYEE”


/s/ Kelly Lefferts__________________________          /s/ Charlie
Weston         
Witness                                                                           CHARLIE
WESTON
________________________________________
Witness


“COMPANY”


Attest:
OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company







By: /s/ Kelly Lefferts                                                      By:
/s/ Joseph J. Kadow
 
KELLY LEFFERTS, Assistant Secretary
JOSEPH J. KADOW, Executive Vice President

 
 10

--------------------------------------------------------------------------------